19-11536-aih   Doc 4   FILED 03/20/19   ENTERED 03/20/19 13:24:09   Page 1 of 9
19-11536-aih   Doc 4   FILED 03/20/19   ENTERED 03/20/19 13:24:09   Page 2 of 9
19-11536-aih   Doc 4   FILED 03/20/19   ENTERED 03/20/19 13:24:09   Page 3 of 9
19-11536-aih   Doc 4   FILED 03/20/19   ENTERED 03/20/19 13:24:09   Page 4 of 9
19-11536-aih   Doc 4   FILED 03/20/19   ENTERED 03/20/19 13:24:09   Page 5 of 9
19-11536-aih   Doc 4   FILED 03/20/19   ENTERED 03/20/19 13:24:09   Page 6 of 9
19-11536-aih   Doc 4   FILED 03/20/19   ENTERED 03/20/19 13:24:09   Page 7 of 9
19-11536-aih   Doc 4   FILED 03/20/19   ENTERED 03/20/19 13:24:09   Page 8 of 9
19-11536-aih   Doc 4   FILED 03/20/19   ENTERED 03/20/19 13:24:09   Page 9 of 9
